540 Pa. 131 (1995)
656 A.2d 116
COMMONWEALTH of Pennsylvania, Appellee,
v.
Lee BAKER, a/k/a Herbert Baker, Jr., Appellant.
Supreme Court of Pennsylvania.
Submitted December 15, 1994.
Decided May 8, 1995.
Reargument Denied May 19, 1995.
*132 Daniel Silverman, for Baker.
Catherine Marshall, Karen A. Brancheau, Hugh J. Burns, Jr., Robert A. Graci, Chief Deputy Atty. Gen., for Com.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
The Order entered by this Court on March 28, 1995, is hereby VACATED.
The Order of the Court of Common Pleas of Philadelphia County dismissing Appellant's second petition for relief under the Post Conviction Relief Act, 42 Pa.C.S. § 9541 et seq., is hereby AFFIRMED. The issue raised by Appellant was previously litigated on direct appeal to this court, and, thus, Appellant is ineligible for relief under the Post Conviction Relief Act. 42 Pa.C.S. §§ 9543(3), 9544(a)(2)[1].
*133 ZAPPALA, J., files a concurring statement.
MONTEMURO, J., is sitting by designation.
ZAPPALA, Justice, concurring.
I join in the per curiam order of affirmance. Nevertheless, I believe it would be more appropriate to issue an opinion setting forth in detail the analysis by which the Court arrived at its decision that the issue was finally litigated.
NOTES
[1]  The Prothonotary of the Supreme Court is directed to transmit, as soon as possible, the full and complete record of the case sub judice to the Governor of Pennsylvania. 42 Pa.C.S. § 9711(i).